                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

ELMER BRYANT,                             )
                                          )
                      Petitioner,         )
                                          )
             v.                           )     CAUSE NO. 3:18-CV-355-JD-MGG
                                          )
WARDEN,                                   )
                                          )
                      Respondent.         )

                                    OPINION AND ORDER

      Elmer Bryant, a prisoner without a lawyer, filed a petition under 28 U.S.C. § 2254

challenging his prison disciplinary case IYC 16-11-0098. The Warden filed a motion to

dismiss Bryant’s petition on September 27, 2018. Bryant filed a response to the motion

on October 5, 2018.

      On January 27, 2017, a Disciplinary Hearing Officer (DHO) found Bryant guilty

of assaulting staff in violation of Indiana Department of Correction (IDOC) Policy A-

117. ECF 23-7. As a result, he was sanctioned with 360 days of disciplinary segregation,

a transfer to a more secure facility, 45 days of suspended privileges, and payment of

restitution. Id. However, for some unknown reason, Bryant also lost a credit class as a

result of the guilty finding in IYC 16-11-0098. ECF 23-11 at 12-13. Once this error was

discovered, the IDOC corrected it and Bryant no longer has a loss of credit class as a

result of the guilty finding. ECF 23-12 at 1-8. The IDOC also restored Bryant’s lost

earned credit time, which resulted from the loss of credit class. Id. Thus, Bryant did not
lose a credit class or earned credit time as a result of the disciplinary hearing in IYC 16-

11-0098.

       The Warden now moves to dismiss Bryant’s petition on the basis that he did not

suffer any grievous loss which would impact the length of his sentence and is therefore

not entitled to habeas corpus relief. ECF 23 at 1-3. Bryant agrees this case should be

dismissed and acknowledges the IDOC has corrected its mistake by removing the

erroneous sanctions—loss of credit class and loss of earned credit time—from his

record. ECF 25 at 1-2. Thus, he asks the court to dismiss his case.

       A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because the disciplinary action has not

resulted in the lengthening of the duration of Bryant’s confinement, habeas corpus relief

is not available. Because there is no relief that he can obtain in this habeas corpus

proceeding, the petition will be denied.

       For these reasons, the Warden’s motion to dismiss (ECF 23) is GRANTED and

Bryant’s petition (ECF 1) is DENIED. The Clerk is directed to CLOSE the case.

       SO ORDERED on October 15, 2018



                                               /s/ JON E. DEGUILIO
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
